MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-13-00831-CR

                     WESLEY BERNARD GORDON, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 183rd District Court of Harris County. (Tr. Ct. No. 1363672).

TO THE 183RD DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 19th day of March 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on September 19, 2013. After submitting
             the case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered March 19, 2015.

             Panel consists of Justices Keyes, Higley, and Brown. Opinion
             delivered by Justice Higley.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




May 29, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT